DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Remarks/Arguments

With respect to the rejection of claim 1 under 35 USC 102(a)(2), Applicant's arguments filed 01/18/2022 have been fully considered but are moot in view of new grounds of rejection set forth herein as necessitated by Applicant's amendments. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 3, 5, 7, 8, 12, 14, 15, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mehdipour (US 2018/0076521 A1) in view of Linn (US 2017/0346176 A1).
Regarding claim 1, Mehdipour teaches an antenna assembly comprising: 
an antenna element layer (Fig. 1B, Antenna 110, Fig. 10, RF array 1606) having an upper side (Fig. 10, the upper side of RF array 1606 from which RF signal is radiated) and a lower side (Fig. 10, the lower side of RF array 1606 to which dielectric layer 1605 is attached) and RF radiating antenna element (Fig. 10, RF array 1606); 
a first set of one or more layers forming an upper stack coupled to the upper side of the antenna element layer (Fig. 1B, antenna 110 and metasurface stackup, [0037] layers glued; [0047], [0048] stackup is attached to the antenna aperture) and being are at least partially transparent to radio frequency (RF) radiation (Fig. 1B, top view, [0045] transmit/receive RF signals), wherein the upper stack comprises:
a radome ([0048] the metasurface stackup aligned and attached to a radome), and
one or more impedance matching layers having one side coupled to the radome (Fig. 1B, metasurface stackup; [0048] metasurface stackup attached to a radome) and a second side, opposite the first side, coupled to the antenna element layer (Fig. 1B, antenna 1B and metasurface stackup); and
a second set of one or more layers forming a lower stack bonded to the lower side of the antenna element layer (Fig. 10, [0102] bonding layers), wherein the lower stack comprises: 
Fig. 10, spacer 1604, [0112] spacer 1604 is a foam or air-like spacer. In one embodiment, spacer 1604 comprises a plastic spacer); 
an upper dielectric made of a material at least partially transparent to RF radiation (Fig. 10, upper dielectric layer 1605); 
a first conductive layer sandwiched between a first side of the lower dielectric and a first side of the upper dielectric (Fig. 10, 1603, [0111] interstitial conductor 1603) and configured to propagate RF radiation injected into the lower dielectric to the upper dielectric (Fig. 10, direction of traveling wave, [0116] a feed wave is fed in from pin 1601 and travels outward concentrically from the pin);
an electrically conductive layer formed on a second side of the lower dielectric (Fig. 10, ground plane 1602) and through which a feed (Fig. 10, pin 1601) is inserted to inject RF radiation into the lower dielectric (Fig. 10, direction of traveling wave, [0116] a feed wave is fed in from pin 1601 and travels outward concentrically from the pin), the second side of the lower dielectric being on an opposite side of the lower electric that is in contact with the first conductive layer (Fig. 10, 1603, 1604 and dielectric layer 1605 in between),
the antenna element layer, upper stack and lower stack being bonded together to form a composite stack (Abstract, composite stack structure; see also Fig. 10, RF Array 1606, ).
However, Mehdipour does not explicitly teach the antenna assembly wherein the radome is a dielectric.
[0036] radome 110 may comprise one or more dielectric materials).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to apply the teachings of Linn to the teachings of Mehdipour in order to be adapted from conventional radome designs (Linn [0036]) and to provide tuned signal propagation characteristics (Linn [0060]).
Regarding claim 3, all the limitations of claim 1 are taught by Mehdipour in view of Linn. 
Mehdipour further teaches an antenna wherein the upper stack further comprises a radome bonded to the dielectric, such that the dielectric is between the radome and the one or more impedance matching layers ([0048]).
Regarding claim 5, all the limitations of claim 1 are taught by Mehdipour in view of Linn. 
Mehdipour further teaches an antenna wherein the upper stack and the lower stack are bonded to the antenna element layer with adhesives ([0047] adhesive).
Regarding claim 7, all the limitations of claim 1 are taught by Mehdipour in view of Linn. 
Mehdipour further teaches an antenna wherein the upper stack and the lower stack are bonded to the antenna element layer using thermal bonding, thermal welding, dispense epoxies, sonic welding, or chemical bonding ([0047] adhesive, heat, pressure).
Regarding claim 8, all the limitations of claim 1 are taught by Mehdipour in view of Linn. 
Mehdipour further teaches an antenna further comprising one or more planar top and bottom load integrated dielectrics included and the composite structure is molded together as one planar structure ([0095] planar and low profile).
Regarding claim 12, all the limitations of claim 1 are taught by Mehdipour in view of Linn. 
Mehdipour further teaches an antenna further comprising a structure positioned along the perimeter of the lower stack to direct RF radiation from the lower dielectric into the upper dielectric (Fig. 10, 1607, 1608).
Regarding claim 14, this claim has substantially the same subject matter as that in claim 3. Therefore, claim 14 is rejected under the same rationale as claim 3 above.
Regarding claim 15, this claim has substantially the same subject matter as that in claim 5. Therefore, claim 15 is rejected under the same rationale as claim 5 above.
Regarding claim 17, this claim has substantially the same subject matter as that in claim 7. Therefore, claim 17 is rejected under the same rationale as claim 7 above.
Regarding claim 18, this claim has substantially the same subject matter as that in claim 8. Therefore, claim 18 is rejected under the same rationale as claim 8 above.
Regarding claim 20,.
Claims 4 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Mehdipour (US 2018/0076521 A1) in view of Linn (US 2017/0346176 A1) as applied to claim 3 above, and further in view of Wu (US 2008/0001843 A1).
Regarding claim 4, all the limitations of claim 3 are taught by Mehdipour in view of Linn. 
Mehdipour in view of Linn does not explicitly teach an antenna, wherein the radome layer comprises a multi-layer composite consisting of dielectric skins and low dielectric layers.
Wu teaches an antenna, wherein the radome layer comprises a multi-layer composite consisting of dielectric skins and low dielectric layers ([0009]).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to apply the teachings of Wu to the teachings of Mehdipour in view of Linn in order to increase the gain of the antenna structure and the size of the antenna structure can be reduced (Wu, [0009]). 
Regarding claim 21, this claim has substantially the same subject matter as that in claim 4. Therefore, claim 21 is rejected under the same rationale as claim 4 above.
Claims 6, 9, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mehdipour (US 2018/0076521 A1) in view of Linn (US 2017/0346176 A1) as applied to claim 5 above, and further in view of Stevenson (US 2015/0123748 A1).
Regarding claim 6, all the limitations of claim 5 are taught by Mehdipour in view of Linn. 
[0047] adhesive). 
However Mehdipour in view of Linn does not explicitly teach an antenna, wherein one or both of the upper and lower stacks include one or more holes.
Stevenson teaches an antenna, wherein one or both of the upper and lower stacks include one or more holes ([0015] porous film as an interstitial material between panels).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to apply the teachings of Stevenson to the teachings of Mehdipour in view of Linn in order to improve various characteristics of tunable RF devices (Stevenson [0015]).
Regarding claim 9, all the limitations of claim 1 are taught by Mehdipour in view of Linn. 
However Mehdipour in view of Linn does not explicitly teach an antenna, wherein the antenna element layer comprises a flexible material.
Stevenson teaches an antenna, wherein the antenna element layer comprises a flexible material ([0015], [0017] rigid or flexible panel).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to apply the teachings of Stevenson to the teachings of Stevenson [0017]).
Regarding claim 16, this claim has substantially the same subject matter as that in claim 6. Therefore, claim 16 is rejected under the same rationale as claim 6 above.
Regarding claim 19, this claim has substantially the same subject matter as that in claim 9. Therefore, claim 19 is rejected under the same rationale as claim 9 above.
Claims 10 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Mehdipour (US 2018/0076521 A1) in view of Linn (US 2017/0346176 A1) as applied to claim 1 above and further in view of Stevenson (US 2017/0302004 A1).
Regarding claim 10, all the limitations of claim 1 are taught by Mehdipour in view of Linn. 
Mehdipour in view of Linn does not explicitly teach an antenna, wherein the dimensions and material properties of the one or more layers in the upper stack and the dimensions and material properties of the one or more layers in the lower stack reduce stress on the antenna element layer.
Stevenson teaches an antenna, wherein the dimensions and material properties of the one or more layers in the upper stack and the dimensions and material properties of the one or more layers in the lower stack reduce stress on the antenna element layer ([0127] a layer of low stress SiNx).

Regarding claim 22, this claim has substantially the same subject matter as that in claim 10. Therefore, claim 22 is rejected under the same rationale as claim 10 above.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Mehdipour (US 2018/0076521 A1) in view of Linn (US 2017/0346176 A1) as applied to claim 1 above and further in view of Downs (US 2015/0083473 A1).
Regarding claim 13, all the limitations of claim 1 are taught by Mehdipour in view of Linn. 
Mehdipour in view of Linn does not explicitly teach an antenna, wherein a neutral axis of the antenna assembly substantially coincides with the antenna element layer.
Downs teaches an antenna, wherein a neutral axis of the antenna assembly substantially coincides with the antenna element layer ([0066]).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to apply the teachings of Downs to the teachings of Mehdipour in order to minimize the strains and deformation and thus increase the service life of the antenna (Downs [0066]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKJIN KIM whose telephone number is (571)272-1487. The examiner can normally be reached M-F: 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SEOKJIN KIM/Primary Examiner, Art Unit 2844